MAUCK, J.
Epitomized Opinion
Piascik, an employe of the Foster Bolt & Nut Manufacturing Company, received certain injuries which resulted in his death, while working for this company. A claim was filed by his father with the Industrial Commission in which his father claimed compensation on the ground of dependency. The claim was rejected by the commission and an appeal taken to the Court of Common Pleas. Upon the trial no question was raised that the father Was not dependent upon the son nor that the son sustained injuries from which he died on the property of his employer and while in such employment. The only question at issue was whether or not the injury was sustained in the course of employment. During working hours Paiscik went on the roof of one of the company’s buildings to get a ball thrown there by some boys who were playing in the street. While he was after the ball he fell through the roof into an acid vat and sustained injuries from which he subsequently died. In order to show that the deceased was acting in the course of his employment, plaintiff offered in evidence the testimony of witnesses who said that the deceased had told them he went upon the roof pursuant to the orders of his superior. This was denied by that sun'"-io’" trial resulted in a verdict for the plaintiff, and the Commission prosecuted error to the Court of Appeals. In reversing the judgment of the lower court, the Court of Appeals held:
1. Where hearsay evidence is admitted without objection it is to be considered and given its natural probative effect as if it were in law admissible.
2. Where hearsay testimony is necessarily before the jury and is relied upon for recovery, the trial court ought to instruct the jurv as to the considerations by which it may or should be controlled in weighing evidence or determining the credibility of such testimony, and a failure to do so is prejudicial error.